Citation Nr: 1627484	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  09-40 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for high cholesterol.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability, and if so, whether service connection is warranted.
 
3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a pituitary macroadenoma, and if so, whether service connection is warranted.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for an eye disability.
8.  Entitlement to service connection for a right hand injury.

9.  Entitlement to service connection for a right leg disability.
 
10.  Entitlement to service connection for a left leg disability.

11.  Entitlement to service connection for a disability of the toes and feet.

12.  Entitlement to service connection for erectile dysfunction.
 
13.  Entitlement to special monthly compensation based on loss of use of a creative organ.

14.  Entitlement to an increased initial rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to December 1, 2010 and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2009, April 2009, April 2011, and June 2011 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).

These matters were previously before the Board in February 2012.  

In October 2011, the Veteran testified at a Travel Board hearing before a Veterans' Law Judge who is no longer with the Board regarding his claims for entitlement to service connection for a right hand disability, bilateral hearing loss, tingling of the toes and feet, right and left leg disabilities, and a bilateral eye disability.  However, in February 2016, the Veteran was afforded another Travel Board hearing, which addressed all the issues on appeal, before the undersigned Veterans' Law Judge.  Transcripts of both hearings are of record.

A February 2009 rating decision denied the Veteran's claim for hypertension and granted service connection for PTSD and assigned an initial rating of 30 percent.  During the appeal period, additional Social Security Administration (SSA) records, private treatment records, and VA treatment records were received.  The records indicated that the Veteran was diagnosed with hypertension, an element found lacking in February 2009 rating decision, and provided additional details regarding the severity of the Veteran's PTSD.  The RO did not readjudicate the Veteran's claims based on the new and material evidence.  However, in December 2010, the Veteran filed an increased rating claim for PTSD and a petition to reopen his claim for hypertension.  Those issues were adjudicated in April 2011 and June 2011 rating decisions, which the Veteran timely appealed.  As such, the Veteran's PTSD rating relates back to the original grant of service connection.  With regard to hypertension, the Veteran's current claim relates back to his original claim for service connection.  Accordingly, the Board need not adjudicate whether new and material evidence has been received to reopen the claim.  

The issues of entitlement to service connection for hypertension, bilateral hearing loss, tinnitus, a right hand injury, a left shoulder disability, right and left leg disabilities, a pituitary macroadenoma, erectile dysfunction, and disability of the toes and feet; entitlement to SMC; and entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  At his February 2016 Board hearing and in a February 2016 statement, the Veteran withdrew from appellate review his appeal as to whether new and material evidence had been received to reopen his claim for entitlement to service connection for high cholesterol.

2.  The Veteran's claim for entitlement to service connection for a left shoulder disability was last denied in a February 2009 decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

3.  The Veteran's claim for entitlement to service connection for a pituitary macroadenoma was last denied in a February 2009 decision that was not appealed,  nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since the final February 2009 denial is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a left shoulder disability.

5.  Evidence received since the final February 2009 denial is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a pituitary macroadenoma.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of whether new and material evidence had been received to reopen his claim for entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The February 2009 decision that denied the Veteran's claim for entitlement to service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the final February 2009 denial is new and material; the criteria to reopen the claim for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2015).

3.  The February 2009 decision that denied the Veteran's claim for entitlement to service connection for a pituitary macroadenoma is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  Evidence received since the final February 2009 denial is new and material; the criteria to reopen the claim for entitlement to service connection for a pituitary macroadenoma have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

At his February 2016 hearing and in a February 2016 statement, the Veteran requested to withdraw his claim of entitlement to service connection for high cholesterol.  The transcript of the hearing has been reduced to writing and is of record.  Thus, the Veteran has withdrawn the appeal on the issue and there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the issue is dismissed.

New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a left shoulder disability and a pituitary macroadenoma were originally denied in a February 2009 rating decision on the basis that there was no evidence of a current chronic left shoulder disability, no evidence of a pituitary macroadenoma or a left shoulder disability during service, and no evidence of a causal relationship between the claimed disabilities and the Veteran's military service.  Although the Veteran was notified of this rating decision and his appellate rights in a March 5, 2009 letter, he did not appeal.  Additionally, while new evidence was received within the appeal period, in the form of SSA records, additional private treatment records, and additional VA treatment records, that evidence was not material to the basis of the prior denial of these claims.  As such, the February       2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In December 2010, the Veteran filed a petition to reopen his claims for a left   shoulder disability and a pituitary macroadenoma.  An April 2011 and June 2011 rating decision, respectively, denied the Veteran's petitions to reopen his claim for     a pituitary macroadenoma and left shoulder disability finding that new and material evidence had not been received.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in February   2009 rating decision includes additional lay statements, private treatment records, VA treatment records, a February 2012 VA eye examination, and the Veteran's testimony at his February 2016 hearing.  All the evidence is new, in that it was not previously of record at the time of the February 2009 rating decision.  With regard to the Veteran's left shoulder disability, the testimony is material because it relates to the Veteran's asserted in-service left shoulder injury and his left shoulder symptoms.  As this evidence must be presumed credible for purposes of reopening a claim       and goes to one of the previously unestablished elements for service connection,       a possible relationship to service, the Board finds that new and material evidence   has been received.  Shade, 24 Vet. App. at 117.  With regard to the Veteran's pituitary macroadenoma, the February 2012 VA eye examination report is material because the examiner addressed the relationship between the Veteran's pituitary macroadenoma and his in-service herbicide exposure.  As the examiner's opinion goes to one of the previously unestablished elements for service connection, a possible relationship to service, the Board finds that new and material evidence     has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims      of entitlement to service connection for a left shoulder disability and a pituitary macroadenoma are reopened.

ORDER

The appeal as to the issue of whether new and material evidence had been received to reopen his claim for entitlement to service connection for high cholesterol is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened and to that extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for pituitary macroadenoma is reopened and to that extent only the appeal is granted.


REMAND

The record indicates that further development is necessary prior to appellate review.

In February 2012, the Veteran was afforded a VA eye examination in accordance with the February 2012 remand instructions.  The examiner diagnosed the Veteran with bilateral glaucoma suspect, bilateral cataracts, and diplopia with right exotropia and right hypertropia consistent with a history of pituitary tumor.  The examiner stated that the Veteran's current diagnosis of glaucoma suspect can and does have a causal relationship with Agent Orange exposure, but provided an addendum in June 2012 that the Veteran does not have glaucoma at this time but had risk factors for developing glaucoma in the future. 

Initially, the Board notes that the examiner did not render an opinion regarding        the relationship, if any, between the Veteran's bilateral cataracts and service.  Additionally, the examiner did not address all the applicable eye diagnoses present during the pendency of appeal, including optic nerve atrophy, 4th nerve palsy of the right eye, right eye temporal pallor, right eye pupillary defect, and bilateral blurred vision.  Accordingly, another VA examination is warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim,    even if it subsequently resolves while the claim is still pending).  

In March 2012, the Veteran was afforded a VA examination to assess his claimed disabilities of the right hand, toes and feet, and bilateral legs, in accordance with the February 2012 remand instructions.  The Veteran was diagnosed with plantar fasciitis, laceration of the right hand, and ulnar neuropathy.  The examiner opined that the claimed conditions were less likely than not incurred in or caused by the Veteran's military service.  The examiner noted that the Veteran reported a right hand injury    in Vietnam, but there was no documentation of that injury in his service treatment records.  With regard to the Veteran's ulnar neuropathy, the examiner opined that    the Veteran's bilateral ulnar neuropathy was not caused by his claimed right hand laceration.  With regard to the Veteran's claimed leg, foot, and toe disabilities, the examiner stated that the Veteran had no bilateral leg diagnoses except plantar fasciitis and that diagnosis was not associated with Agent Orange exposure.  

The Board notes that the examiner did not opine whether the Veteran's ulnar neuropathy was related to his in-service herbicide exposure.  With regard to the Veteran's right hand injury and plantar fasciitis, the opinions do not comply with    the February 2012 remand directive to provide a detailed rationale in support of the opinions expressed.  Accordingly, on remand addendum opinions are required. 

The record also indicates that there are outstanding VA treatment records.  Specifically, at his February 2016 hearing the Veteran testified that he had a   follow-up appointment regarding his pituitary macroadenoma and vision problems on March 4, 2016.  Additionally, a February 2, 2016 VA treatment record indicated  that the Veteran was to return to the clinic in May 2016.  Records subsequent         to February 2, 2016 have not been associated with the record.  On remand, outstanding VA treatment records must be obtained and associated with the    record.


The evidence of record also suggests there are outstanding private treatment records that may be relevant to the Appellant's claims.  SSA records received on April 16, 2009 and records from the Medical University of South Carolina (MUSC) indicate that the Veteran received inpatient treatment at Trident Hospital for his memory loss, pituitary tumor, and vision loss.  Additionally, a September 28, 2012 VA treatment record indicated that the Veteran had an appointment scheduled at MUSC in July 2013.  Additionally, VA treatment records from December 2015 indicated that the Veteran was advised to schedule a follow up appointment with Dr. J. F. at MUSC.  At present, the record does not contain treatment records from MUSC subsequent to March 2012.  Accordingly, the Board finds that there are likely outstanding records from MUSC.  As the Board cannot exclude the possibility    that the aforementioned records might be pertinent to those appeals, all outstanding private treatment records should be requested.

With regard to the Veteran's claims for bilateral hearing loss and tinnitus, he was provided VA audiological examinations in October 2009 and May 2011.  The October 2009 examiner diagnosed the Veteran with a right ear hearing loss disability and opined that because no audiogram was conducted at separation       she was unable to opine whether that hearing loss was related to the Veteran's military noise exposure with resorting to mere speculation.  At his May 2011 VA examination the Veteran was diagnosed with a right ear hearing loss disability and tinnitus.  The examiner opined that the Veteran's tinnitus was less likely than not related to his military noise exposure because while the Veteran's hearing was not assessed at his separation from service in January 1972, clinical evaluation at that time did not indicate any hearing or ear related problems.  However, hearing loss and tinnitus need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  As a result, the Board finds that an addendum VA opinion is necessary.

With regard to his claim for a pituitary macroadenoma, while the February 2012     VA eye examination report noted that, at this time, the examiner was unaware of    any direct correlation between pituitary tumors and Agent Orange, the Veteran        has not been provided a VA examination specifically addressing the relationship,       if any, between his pituitary macroadenoma and military service.  Accordingly, on remand the Veteran should be provided a VA examination regarding his pituitary macroadenoma.

To date, the Veteran has not been provided VA examinations regarding his claims   for erectile dysfunction, hypertension, or a left shoulder disability.  The claims file reflects that the Veteran has been diagnosed with erectile dysfunction and has been prescribed medication for hypertension.  Moreover, he has asserted that his erectile dysfunction was incurred during service and in the alternative that it is secondary to his service-connected PTSD.  With regard to hypertension, the Veteran testified that he had fluctuating blood pressure during service and that his hypertension is related  to being nervous during service and as well as related to his current nightmares.  The Board finds that a claim for service-connection secondary to the Veteran's service-connected PTSD is reasonably raised by the record.  With regard to the Veteran's left shoulder claim, at his February 2016 hearing the Veteran testified that he injured his left shoulder when he fell while running to safety during a rocket attack.  He also testified that he has experienced radiating pain in his shoulder since that time.  A January 2009 Defense Personnel Records response confirms that there was a rocket on the Veteran's base in March 1971.  Based on the foregoing, the Board finds that    a VA genitourinary, hypertension, and shoulder examinations are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With regard to the Veteran's PTSD claim, his most recent VA examination was in May 2012.  The examination report noted that the Veteran was not receiving mental health treatment and was not prescribed any medication for his PTSD.  Thereafter,   a November 4, 2013 VA mental health record indicated that the Veteran was prescribed medication for nightmare suppression.  Based on the forgoing, Board finds that the Veteran's PTSD may have worsened.  As such, he should be afforded a contemporaneous VA examination to assess the current nature and severity of his PTSD.  Additionally, an October 10, 2013 VA treatment record indicates that the Veteran began hearing voices started in 2009 after being diagnosed with a brain tumor.  As this suggest that some of the Veteran's mental health symptoms may be related to his pituitary macroadenoma, the examiner should, to the extent possible, distinguish between any symptoms attributable to the Veteran's PTSD and his pituitary macroadenoma.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from February 2, 2016 to present, and associate them with the claims file. 

2.  Ask the Veteran to provide the names and addresses      of all medical care providers who have treated him for his disabilities on appeal, including Trident Hospital and MUSC.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

3.  After the above is completed to the extent possible, schedule the Veteran for a VA eye examination.  The  claims file must be reviewed by the examiner.  All   indicated tests and studies should be conducted, and all symptomatology reported.  Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all eye disabilities found, then should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that any eye disability present since June 2008, to include optic nerve atrophy, 4th nerve palsy      of the right eye, right eye temporal pallor, right eye pupillary defect, and bilateral blurred vision, is related to service, to include the Veteran's herbicide exposure and October 15, 1971 treatment for conjunctivitis?  Please explain why or why not. 

4.  Send the claims file to the VA clinician who conducted the March 2012 VA examination to obtain addendum opinions regarding the Veteran's right hand laceration ulnar neuropathy, and plantar fasciitis.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the clinician should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hand laceration, bilateral ulnar neuropathy, and plantar fasciitis arose during the Veteran's period of active service, or is otherwise related    to service, to include the Veteran's in-service herbicide exposure.  The clinician should explain the medical basis  for any conclusions reached.

5.  Send the claims file to a VA audiologist.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  Following review of the claims file, the audiologist should provide   an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right      ear hearing loss disability and tinnitus are causally     related to service, to include in-service noise exposure.     In rendering the opinion, the audiologist should explain why the Veteran's current hearing loss and tinnitus are/are not merely a delayed response to his in-service noise exposure.  A complete rationale must be provided for     any opinion offered. 

If any opinion cannot be rendered without resorting to speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  Schedule the Veteran for a VA examination with       an appropriate clinician for his claimed pituitary macroadenoma.  The claims file and electronic record must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent             or greater probability) that the Veteran's pituitary macroadenoma arose during service but went undiagnosed or is otherwise related to his active service, including his in-service herbicide exposure.  

7.  Schedule the Veteran for a VA genitourinary examination.  The claims file and electronic record     must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner is to provide   an opinion as to:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction arose during or is otherwise related to his active service, including his herbicide exposure.  Please explain why or why not.

b.  If the Veteran's erectile dysfunction is not related       to service, is it at least as likely as not caused by the Veteran's service-connected PTSD?  Please explain why or why not. 


c.  If the Veteran's erectile dysfunction was not caused by the service-connected PTSD, is it at least as likely as not that it has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected PTSD?  Please explain why or why not. 

d.  If the erectile dysfunction was permanently worsened beyond normal progression (aggravated) by the service-connected PTSD, the examiner should attempt to quantify the extent of aggravation.  The rationale for the opinions should be provided.

8.  Schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should opine:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension arose in service or is otherwise related to his active service, including his herbicide exposure.  Please explain why or why not.

b.  If the Veteran's hypertension is not related to service, is it at least as likely as not caused by the Veteran's service-connected PTSD?  Please explain why or why  not. 

c.  If the Veteran's hypertension was not caused by the service-connected PTSD, is it at least as likely as not   that it has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected PTSD?  Please explain why or why not. 

d.  If the hypertension was permanently worsened beyond normal progression (aggravated) by the service-connected PTSD, the examiner should attempt to quantify the extent of aggravation.  The rationale for the opinions should be provided.

The Board is cognizant that there is no VA presumption      of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is in light of the 2006 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.

9.  Schedule the Veteran for a VA shoulder examination to address the claim for service connection for a left shoulder disability.  The claims file and electronic treatment records must be thoroughly reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and all findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Provide the diagnosis for any current left shoulder disabilities present during the pendency of the appeal. 

b.  State whether it is at least as likely as not (50 percent or greater probability) that any left shoulder disabilities found during the pendency of the appeal arose during service or are otherwise etiologically related to service, including the Veteran's reported left shoulder injury when he fell during a rocket attack.  Please explain why or why not.

10.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD should be reported.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning.  If any psychiatric symptoms are attributed to the Veteran's pituitary macroadenoma, the examiner, to the extent possible, should identify any psychiatric symptoms that are solely related to the macroadenoma.  

11.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


